Case 1:21-mj-00198-GMH Document 5 Filed 02/12/21 Page 1 of 15
Case 1:21-mj-00198-GMH Document 5 Filed 02/12/21 Page 2 of 15
Case 1:21-mj-00198-GMH Document 5 Filed 02/12/21 Page 3 of 15
Case 1:21-mj-00198-GMH Document 5 Filed 02/12/21 Page 4 of 15
Case 1:21-mj-00198-GMH Document 5 Filed 02/12/21 Page 5 of 15
Case 1:21-mj-00198-GMH Document 5 Filed 02/12/21 Page 6 of 15
Case 1:21-mj-00198-GMH Document 5 Filed 02/12/21 Page 7 of 15
Case 1:21-mj-00198-GMH Document 5 Filed 02/12/21 Page 8 of 15
Case 1:21-mj-00198-GMH Document 5 Filed 02/12/21 Page 9 of 15
Case 1:21-mj-00198-GMH Document 5 Filed 02/12/21 Page 10 of 15
Case 1:21-mj-00198-GMH Document 5 Filed 02/12/21 Page 11 of 15
Case 1:21-mj-00198-GMH Document 5 Filed 02/12/21 Page 12 of 15
Case 1:21-mj-00198-GMH Document 5 Filed 02/12/21 Page 13 of 15
2/25/2021              Case 1:21-mj-00198-GMH Document    5 District
                                                CM/ECF - U.S. FiledCourt:flnd
                                                                     02/12/21 Page 14 of 15

                                      Query       Reports            Utilities   Help    What's New    Log Out


                                          U.S. District Court
                                 Northern District of Florida (Pensacola)
                          CRIMINAL DOCKET FOR CASE #: 3:21-mj-00030-HTC-1


 Case title: USA v. STEVENS                                                             Date Filed: 02/05/2021
                                                                                        Date Terminated: 02/10/2021

 Assigned to: MAGISTRATE JUDGE
 HOPE T CANNON

 Defendant (1)
 TRISTAN CHANDLER STEVENS
 TERMINATED: 02/10/2021

 Pending Counts                                                                         Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                      Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                             Disposition
 None



 Plaintiff
 USA                                                                    represented by JEFFREY MICHAEL THARP
                                                                                       DOJ-USAO
                                                                                       21 E GARDEN STREET
                                                                                       SUITE 400
                                                                                       PENSACOLA, FL 32502-5675
                                                                                       850-444-4000
                                                                                       Fax: 850-434-9050
                                                                                       Email: jeffrey.tharp@usdoj.gov
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED
                                                                                       Designation: Retained
https://flnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?113091602744242-L_1_0-1                                                      1/2
2/25/2021              Case 1:21-mj-00198-GMH Document    5 District
                                                CM/ECF - U.S. FiledCourt:flnd
                                                                     02/12/21 Page 15 of 15

  Date Filed             #    Docket Text
  02/05/2021             1 COPY OF CRIMINAL COMPLAINT and ARREST WARRANT from District of
                           Columbia, Case No. 1:21-mj-00198 by USA as to TRISTAN CHANDLER STEVENS.
                           (kli) (Entered: 02/05/2021)
  02/05/2021             2 Minute Entry for proceedings held before MAGISTRATE JUDGE HOPE T
                           CANNON:Initial Appearance in Rule 5 Proceedings as to TRISTAN CHANDLER
                           STEVENS held on 2/5/2021. Defendant detained. Defendant waives Identity hearing.
                           Detention and Preliminary hearings scheduled for February 10, 2021 at 3:30 p.m. before
                           MAGISTRATE JUDGE HOPE T. CANNON. (Court Reporter DCR Pensacola.) (kli)
                           (Entered: 02/05/2021)
  02/05/2021             3 CJA 23 Financial Affidavit by TRISTAN CHANDLER STEVENS (PDF sealed per
                           Privacy Policy) (kli) (Entered: 02/05/2021)
  02/05/2021             4 ORDER APPOINTING FEDERAL PUBLIC DEFENDER FOR LIMITED PURPOSES
                           as to TRISTAN CHANDLER STEVENS. Signed by MAGISTRATE JUDGE HOPE T
                           CANNON on 2/5/2021. (kli) (Entered: 02/05/2021)
  02/05/2021             5 WAIVER of Rule 5 Hearing - Identity Hearing by TRISTAN CHANDLER STEVENS.
                           (kli) (kli). (Entered: 02/05/2021)
  02/05/2021             6 NOTICE OF HEARING as to TRISTAN CHANDLER STEVENS: Detention Hearing and
                           Preliminary Hearing set for 2/10/2021 03:30 PM in U.S. Courthouse Pensacola before
                           MAGISTRATE JUDGE HOPE T CANNON. (kli) (Entered: 02/05/2021)
  02/05/2021             7 ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL
                           REFORM ACT as to TRISTAN CHANDLER STEVENS. Detention Hearing set for
                           2/10/2021 03:30 PM in U.S. Courthouse Pensacola before MAGISTRATE JUDGE HOPE
                           T CANNON. Signed by MAGISTRATE JUDGE HOPE T CANNON on 2/5/2021. (kli)
                           (Entered: 02/05/2021)
  02/10/2021             8 Minute Entry for proceedings held before MAGISTRATE JUDGE HOPE T
                           CANNON:Preliminary Hearing and Detention Hearing as to TRISTAN CHANDLER
                           STEVENS held on 2/10/2021. Defendant is released under Order Setting Conditions of
                           Release. Defendant shall appear before Magistrate Judge Robin Meriweather in the
                           District of Columbia, February 18, 2021 at 1:00 p.m. ET. (Court Reporter Julie Wycoff.)
                           (kli) (Entered: 02/10/2021)
  02/10/2021             9 ORDER SETTING CONDITIONS OF RELEASE as to TRISTAN CHANDLER
                           STEVENS. Signed by MAGISTRATE JUDGE HOPE T CANNON on 2/10/2021. (kli)
                           (Entered: 02/10/2021)
  02/10/2021            10 ORDER OF RELEASE ON CONDITIONS as to TRISTAN CHANDLER STEVENS.
                           Signed by MAGISTRATE JUDGE HOPE T CANNON on 2/10/2021. (kli) (Entered:
                           02/10/2021)
  02/12/2021            11 Rule 5 documents transmitted to District of Columbia (their Case No. 1:21-mj-00198) as
                           to proceedings held in FLND as to TRISTAN CHANDLER STEVENS. (kli) (Entered:
                           02/12/2021)




https://flnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?113091602744242-L_1_0-1                                                   2/2
